UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 14, 2008 TOYOTA MOTOR CREDIT CORPORATION (Exact name of registrant as specified in its charter) CALIFORNIA 1-9961 95-3775816 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 19001 S. Western Avenue Torrance, California90501 (Address of principal executive offices, including zip code) (310) 468-1310 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 2.03Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. In the ordinary course of its business, Toyota Motor Credit Corporation (“TMCC”) issues a variety of debt securities in both the U.S. and international capital markets.For a description of TMCC’s debt issuance activities, see “Management’s Discussion and Analysis - Liquidity and Capital Resources - Unsecured Term Debt” ofTMCC’s Quarterly Report on Form 10-Q for the period ended September 30, 2007 as filed with the Securities and Exchange Commission (the “SEC”) on November 8, 2007, which is incorporated herein by reference. During the period from November 1, 2007 through January 14, 2008, TMCC issued or committed to issue the equivalent of approximately U.S. $5.8 billion fixed and floating rate notes in the global capital markets. These notes were or will be issued with terms to maturity ranging from approximately 1 year to approximately 25 years, and have contractual interest rates at the time of issuance or commitment ranging from 0% to 15%. As of January 14, 2008 and after consideration of the notes discussed above, TMCC has approximately U.S. $47.6 billion (or its equivalent in other currencies) in principal amount of unsecured term debt outstanding or committed to be issued. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TOYOTA MOTOR CREDIT CORPORATION Date:January 17, 2008 By: /S/JOHN F. STILLO John F. Stillo Group Vice President and Chief Financial Officer - 3 -
